Scott, J.:
The plaintiff sues for damages for libel based upon an article printed by the defendant to the effect that Esther Goldwasser, aged thirty-nine years, the mother of seven children, had committed suicide by jumping out of a window. The article stated that the woman was nervous and weak because of taking care alone of a house and seven children; that for the past three years she had been weak and fearfully nervous, and that she had constantly complained that she could not take care alone of the house and her children and an old mother and her husband. Plaintiff was the husband of the woman referred to, and he claims that the article is libelous per se as to him inasmuch as it charges by innuendo that he mistreated his wife, that he failed to furnish her with aid in the maintenance Of a large family, and that he had failed to do his duty as a kind and loving husband, and that he had been indirectly the cause of the suicide. The article is not in our opinion capable of the meaning which plaintiff seeks to attribute to it. There is no mention of or reference to the plaintiff in the article. There is no statement as to his means or charge that he failed in any duty within his power to perform. There are probably hundreds, and possibly thousands of women in every large city who find the unavoidable burdens of life almost more than they can bear, although then husbands do all things possible, within their means, to lighten these burdens. The publication complained of does not charge plaintiff or anyone, either in direct terms or by fan inference, with having been guilty of any culpable neglect or of having driven the woman to suicide by ill-treatment. The order appealed from should be reversed, with ten dolíais costs and disbursements, and motion granted, with ten dollars costs. Ingraham, P. J., McLaughlin, Laughlin and Clarke, JJ., concurred. Order reversed, -with ten dollars costs and disbursements, and motion granted, with ten dollars costs.